EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Terry Sanks on January 14th, 2021.

The application has been amended as follows: 
	Claim 1, line 6: “mold ,” was changed to --mold,--
	Claim 4, lines 1-2: “tin; aluminum; gold; silver; copper; and a bismuth alloy.” was changed to --tin, aluminum, gold, silver, copper, and a bismuth alloy.--
	Claim 16 was cancelled.

Reasons for Allowance
Claims 1, 4, 9, 13-14, 17-18, 36, and 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amendments filed 1/12/21 overcome the rejections set forth in the previous office action.  Independent claim 1 was amended to include subject matter previously indicated as allowable (subject matter of dependent claim 37, now cancelled).  Independent claim 36 was previously indicated as allowable.  New claims 38-42 depend from allowable claim 36.
	As discussed in the previous office action, the prior art of record fails to teach or suggest, in particular, the system comprising an injector configured to inject a castable material into the mold in combination with a mold evacuator configured to connect to the mold at the mold evacuation point, evacuate atmosphere from the casting cavity and form a vacuum or partial vacuum within the casting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735